UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6573



WILLIAM HAROLD HORNE,

                                           Petitioner - Appellant,

          versus


PATRICK CONROY, Warden; ATTORNEY GENERAL FOR
THE STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-01-2594-AW)


Submitted:   May 30, 2002                  Decided:   June 10, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Harold Horne, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Harold Horne seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001).      We have reviewed the record and the

district   court’s   opinion    and   find   no   reversible   error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.      Horne v. Conroy,

No. CA-01-2594-AW (D. Md. filed Mar. 13, 2002 & entered Mar. 14,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                  2